Citation Nr: 1601170	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for diabetes mellitus type II, to include as due to Agent Orange Exposure.

2.  Whether new and material evidence has been received to reopen a claim for ischemic heart disease (originally claimed as a heart condition), to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange Exposure.

4.  Entitlement to service connection for ischemic heart disease (originally claimed as a heart condition), to include as due to Agent Orange exposure. 

5.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease. 

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1972, including service in Thailand during the Vietnam Era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran originally only submitted a claim for PTSD, including symptoms of depression, in June 201l, and entitlement to service connection for major depressive disorder was adjudicated as a separate claim following the August 2012 VA examination, in which the examiner assigned a diagnosis of major depressive disorder to the Veteran.  Accordingly, the Board had combined and recharacterized the issues more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD and major depressive disorder" as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for residuals of a broken shin bone has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  In unappealed decision, dated in June 2006, the RO denied the Veteran's request to reopen a claim for service connection for diabetes mellitus type II.

2.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the June 2006 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus and raises a reasonable possibility of substantiating it.

3.  In an unappealed decision, dated in June 2006, the RO denied the Veteran's claim for service connection for a heart condition.

4.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the June 2006 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for ischemic heart disease (originally claimed as a heart condition) and raises a reasonable possibility of substantiating it.

5.  The Veteran served on Takhli Royal Thai Air Base in Thailand during the Vietnam Era. 

6.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.

7.  Exposure to herbicides while serving on active duty in Thailand is not shown.

8.  Diabetes mellitus type II was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange.

9.  Ischemic heart disease was not manifest during service, was not manifest within one year of separation from service, and is not is not etiologically related to service, to include exposure to herbicides including Agent Orange.

10.  Hypertension was not manifest during service, was not manifest within one year of separation from service, and is not is not etiologically related to service, to include exposure to herbicides including Agent Orange, or secondary to a service-connected disease.

11.  Peripheral neuropathy of the bilateral lower extremities was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange, or secondary to a service-connected disease.

12.  A diagnosis of peripheral neuropathy of the bilateral upper extremities is not shown by the competent evidence of record at any time during the appeal. 

13.  The Veteran does not have a current PTSD diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), nor has he had such a diagnosis at any time during the pendency of this claim.

14.  A psychiatric disorder, including major depressive disorder, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's request to reopen a claim for service connection for diabetes mellitus type II is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence having been received, the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The June 2006 decision that denied the Veteran's claim for service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

4.  New and material evidence having been received, the claim for service connection for ischemic heart disease (originally claimed as heart disease) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  Diabetes Mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it proximately due to any service-connected disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it proximately due to any service-connected disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

9.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it proximately due to any service-connected disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

10.  An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by military service.  138 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Claims

With respect to the claims for new and material evidence, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Duties to Notify and Assist - Service Connection

Regarding the service connection claims, in correspondences dated in July 2011 and October 2011, prior to the April 2013 rating decision denying service connection for the above, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The October 2011 letter was specifically sent with information regarding how the Veteran could substantiate his claim that he was exposed to Agent Orange, including submission of an explanation of when, where, and how he was exposed, as well as statements of persons who knew of his exposure.  
 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service treatment records, personnel records, and post-service treatment records have been secured.   Although it appears as though not all of the personnel files were associated with the claims file at the time of the June 2006 denial of the Veteran's diabetes and heart condition claims, these files were not relevant to the claims as the whereabouts or circumstances of his service were not in question at that time, and therefore, 38 C.F.R. § 3.156(c) is not applicable in this instance.  Furthermore, while VA medical center (VAMC) treatment records from April 2013 through present were added to the claims file in December 2015 without the issuance of supplemental statement of the case (SSOC) to readjudicate all the claims based on the evidence, the VAMC records are not relevant to the claims, in that they do not contain new relevant information, but serve only to confirm the Veteran's already established diagnoses. 

The Veteran in this instance has not been afforded a VA examination for compensation purposes for any of the above claims except for his claim for an acquired psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Regarding neuropathy of the bilateral upper extremities, the Veteran has no diagnosis; therefore, McLendon element (1) is not met.  While the Veteran has a currently diagnosis of neuropathy of bilateral lower extremities, there is simply no competent or credible evidence establishing that an event, injury, or disease occurred in service, McLendon element (2), especially given that the Veteran is only claiming that the above is due to Agent Orange exposure or secondary to diabetes mellitus and ischemic heart disease, neither of which is service-connected.  As will be further discussed below, while the Veteran has submitted numerous lay statements regarding possible exposure, there is no competent or credible evidence that shows he was exposed to Agent Orange while serving in Thailand.  In the absence of any probative evidence that the Veteran's neuropathy or diabetes mellitus may be related to an injury, disease, or event in service even the low threshold standard outlined by the Court in McLendon, is not met, and an examination to secure a medical nexus opinion is not necessary.  Regarding the claims for ischemic heart disease and hypertension, while there is notation in the service treatment records, specifically of left chest pain, there is no evidence that this is indicative of in-service heart disease or hypertension, which is further evidenced by the Veteran's hypertension not being diagnosed until 2003, and his heart disease not being diagnosed until 2004, almost 30 years after service.  There is no indication tending to associate these two diseases to service.  Therefore, for these issues McLendon is also not met based on element (3).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to testify before the a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.

Analysis -New and Material Evidence 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

New and Material Evidence - Diabetes And Ischemic Heart disease

In a June 2006 RO decision, the Veteran's claim for service connection for diabetes mellitus type II was not reopened because there was no new and material evidence.  The Veteran's claim for ischemic heart disease was also denied because there was no evidence that the Veteran's heart condition was related to service.  Evidence of record at the time of that decision included personnel records, service treatment records, and treatment records showing diagnoses of diabetes mellitus type II and ischemic heart disease.  The Veteran did not appeal the denials, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the June 2006 decision became final.

In June 2011, the Veteran contacted VA and indicated an intent to reopen his previously denied claims.  In April 2013, the RO denied the claims, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  In April 2014, the RO reopened the claim for ischemic heart disease in a statement of the case, and denied the claim on the merits.

 
Since the June 2006 Rating Decision, evidence submitted includes a printout from VA titled "Agent Orange: Thailand Military Bases;" an article titled "Chronology of Herbicides in Thailand;" and multiple lay statements in which the Veteran asserts that he worked around the perimeter of his air force base in Thailand while serving as a mechanic, because he worked at the end of the runway, which he asserts was by the perimeter.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the June 2006 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between service and the Veteran's diabetes and ischemic heart disease, due to the Veteran providing more evidence regarding his service in Thailand and the possibility of exposure to Agent Orange, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claims of service connection for diabetes mellitus type II and ischemic heart disease is warranted.  

Analysis - Service Connection 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of Exposure to Agent Orange

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Personnel records confirm that the Veteran served at Takhli base in Thailand during the Vietnam era and that his occupation was as a weapons mechanic.  No duty reports from his service in Thailand were available that confirm any perimeter duties.  

In November 2002, the Veteran claimed in a lay statement that he believed that Agent Orange had been sprayed around his air force base, including around the end of the runway.  He also stated that he believed he had ingested Agent Orange through the local food.  

In April 2006, the Veteran submitted a lay statement that planes would return with a film on them and thus they could have flown through Agent Orange and carried it back.

In May 2011, the Veteran submitted VA's document "Agent Orange: Thailand Military Bases," which noted that Veterans may have been exposed to herbicides if they provided perimeter security on Royal Thai Air Force (RTAF) bases in Thailand anytime between February 1961 and May 1975.

In June 2011, the Veteran submitted a document titled "Chronology of Herbicides in Thailand" which stated that herbicide testing had been conducted in Thailand. 

In July 2011, the Veteran submitted a lay statement that he worked the flight line at the end of the runway configuring aircrafts for munitions.  He stated that he saw spraying around the area, and that the foliage in the area was thick, and that they were warned to look out for snipers hidden in the foliage. 

In October 2011, the Veteran submitted a lay statement, reiterating his claim that he had worked along the perimeter numerous times while arming and de-arming aircrafts.

An April 2013 Defense Personnel Records Information Retrieval System (DPRIS) response found that after reviewing the available April through May 1970 historical report submitted by the 355th Field Maintenance Squadron and its higher headquarters, the 355th Tactical Fighter Wing stationed at Takhli Royal Thai Air Force Base Thailand, that they could not document or verify that the Veteran or personnel assigned to the unit were exposed to Agent Orange or tactical herbicides while serving at Takhli Royal Thai Air Force Base Thailand or that his duties required him to be on or near the perimeter of the base.  It also noted that to date available historical information does not document Agent Orange or tactical herbicide spraying testing or storage at Takhli Royal Thai Air Force Base Thailand during the stated period.  An April 2013 Joint Services Record Research Center (JSRRC) memo reiterated that Agent Orange exposure was not confirmed.  

In an April 2013 statement, the Veteran contended that he serviced F-10s which were used to fly close air support for the C-123s, which were sprayed with Agent Orange, and that he saw drums filled with something at the end of the runway.  

If the Veteran otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, extensive searches have been conducted in attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  The DPRIS and JSRRC responses indicated that they could not document or verify that the Veteran had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  The DRPIS and JSRRC reports are objective and based on unit historical data and official Department of Defense records.  They note that no Agent Orange was stored on the base.  The Board finds that these responses constitute probative evidence on the question of actual exposure.  Furthermore, the Veteran has not provided any other credible evidence such as evidence of work duties or performance evaluations, which corroborate his statements that he worked at the perimeters.  He has provided no other evidence such as maps of the base, or pictures of himself near the perimeter.  Furthermore, there is no indication that as an aircraft mechanic, the Veteran would be working at the perimeter or that it is the type of job that would involve similar duties to that of a security policeman, security patrol dog handler, member of the security police squadron, which would involve spending time not on a paved runway, but rather being in the periphery foliage.  Nor is there evidence that the Veteran has expertise to identify any chemicals used as herbicides as defined by regulations.  

As to the Veteran's statements that he was exposed to Agent Orange due to the aircrafts he serviced having come from Vietnam and having been sprayed while over there, or the food in Thailand, the Department of Defense has found no evidence and no presumption of secondary herbicide exposure based on servicing airplanes or other equipment, or being near or on aircraft that handled or sprayed Agent Orange; or that food in Thailand was exposed to Agent Orange.  VA is not aware of any studies that showed harmful health effects from any such secondary exposure and, therefore, such exposure is not conceded.  While the Veteran has provided numerous general statements, these simply have not been offered in conjunction with any other credible evidence.  There is no other evidence of record suggestive of exposure to Agent Orange while serving in Thailand.  As based on the current record, there is no evidence of actual or presumed Agent Orange exposure.  

As herbicide exposure has not been presumed, the Veteran is not entitled to presumptive service connection based on such exposure, pursuant to 38 C.F.R. 
§ 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for his disabilities as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 




Service Connection for Diabetes Mellitus Type II, Ischemic Heart Disease, Hypertension, and Peripheral Neuropathy of the Lower Extremities

In order to show a chronic disease in service, including diabetes mellitus, hypertension, and ischemic heart disease, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of diabetes mellitus type II was in 2002.  The Veteran's first diagnosis of hypertension was in 2003, and the Veteran's diagnosis of ischemic heart disease was in 2004.  Therefore, these diagnoses are long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted for diabetes, hypertension, or heart disease. 

Regarding direct service connection, the claims file is replete with records documenting the Veteran's diagnoses of diabetes, ischemic heart disease, hypertension, and peripheral neuropathy of the lower extremities.  Therefore, Hickson element (1), a current disability, is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of diabetes, ischemic heart disease, hypertension, neuropathy, or associated symptoms.  Indeed, the Veteran has not indicated that he had any of the above diseases during service or even that he experienced symptoms thereof.  He has only put forth the theory that his diabetes, ischemic heart disease, hypertension, and peripheral neuropathy of the lower extremities are due to Agent Orange exposure.  As discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  Therefore, Hickson element (2) is not met; service connection cannot be granted on a direct basis. 

In short, the Board finds that the preponderance of the evidence is against these claims.  The record fails to establish that the Veteran was exposed to herbicides in Thailand.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the official record and objective evidence, which fail to document that he was exposed to herbicides in service, as shown above.

The Veteran also asserts that his hypertension and peripheral neuropathy of the lower extremities are secondary to his diabetes and ischemic heart disease.  In this regard, service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disabilities resulting from the aggravation of a non service-connected condition by a service-connected condition are also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, because service connection for the Veteran's diabetes and ischemic heart disease is being denied, it is impossible for the Veteran to establish service connection for hypertension or peripheral neuropathy due to his diabetes or ischemic heart disease (or any other disability for which he is not service-connected).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2015).
Service Connection for Bilateral Neuropathy of the Upper extremities

While the record is replete with notations of bilateral neuropathy of the lower extremities, neuropathy of the upper extremities is not mentioned.  Other than his claims, the Veteran has not elaborated in his lay statements how he may have symptoms and a diagnosis of neuropathy of the upper extremities, or where this diagnosis may be found in his records.  All of his statements regarding neuropathy relate to pain in his legs and feet.  See e.g., July 2011 and April 2013 lay statements.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there is no clinical evidence in the claims file diagnosing bilateral upper neuropathy in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate the presence of a diagnosed wrist disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as diagnosis of neuropathy of upper extremities is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, even the Veteran himself does not provide any lay statements specifically regarding neuropathy of the upper extremities, and the medical evidence of record does not show that he has a diagnosed disability.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD and Depression

The Veteran essentially contends that he developed an acquired psychiatric disorder as a result of service in Vietnam.  He specifically claims that he has this disorder from witnessing a plane crash and explosion during service, as well as watching an explicit Vietnam preparatory training video, which included an attack on Da Nang and showed soldiers being shot.  See October 2011 stressor worksheet.  He also reported the stressor of hearing that his friend was killed in Vietnam, while he was serving in Thailand.  See April 2013 statement.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45 ,093 (August 4, 2014) (effective August 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV.  Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

Effective July 13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. 

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

The Veteran's treatment records are negative for any diagnoses of PTSD.  In August 2012, the Veteran was afforded a VA psychiatric examination.  The VA examiner did not render a PTSD diagnosis; nor have any of the records provided a DSM-IV diagnosis for VA compensation purposes in accordance with 38 C.F.R. 
§ 4.125.

In this case, the Veteran's claim falls short due to element (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  While the August 2012 examiner noted the Veteran's stressors of witnessing a plane crash on runway coming in for a landing, and watching explicit military videos to prepare for service, overall the examiner noted that the traumatic events were not persistently reexperienced, therefore the Veteran did not meet the full criteria for PTSD.  In fact, during the Veteran's examination interview, the Veteran did not describe recurrent/intrusive thoughts regarding traumatic experiences and he specifically reported that he had thought about the plane experience maybe six or seven times in the past month and stated "I'm fortunate not to remember my dreams."  He was unable to accurately report if he experienced nightmares related to any of the events.

As to the Veteran's contentions that he has had PTSD since service, the Board acknowledges that the Veteran is competent to testify as to any symptoms he has experienced during and since service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Furthermore, although the Veteran mentions having nightmares regarding service, and that his wife stated he awoke with nightmares, the Veteran then specifically noted during his VA examination that he could not attribute any nightmares to his experience in war, including either witnessing the plane crash or the preparatory videos.  He also specifically noted he only thought about the plane crash six to seven times per month, which the examiner did not categorize as "intrusive."  

As outlined above, no diagnosis of PTSD was rendered in accordance with the DSM-IV, and the August 2012 VA examiner specifically opined that the Veteran did not have an Axis I diagnosis of PTSD.  While the Veteran listed multiple stressors, the examiner found that he did not relive them an intrusive manner.  While the Veteran stated he relived his time in service in an April 2013 statement, when afforded a psychiatric examination, his statements regarding reliving his experiences were not consistent.  Furthermore, although the Veteran noted in an April 2013 statement that he thought of his friend dying in Vietnam, the Veteran himself was not stationed in Vietnam, nor did he discuss this incident when examined in August 2012.  Thus, the Board concludes that the Veteran does not have a diagnosis of PTSD that meets the regulatory requirements for that disability for VA compensation purposes.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  As the threshold requirement of a current diagnosis of the disability claimed is not met, service connection must be denied for PTSD.

As for depression, the August 2012 VA examination report shows that the Veteran has a current diagnosis of major depressive disorder.  Therefore, Hickson element (1) is met. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran is competent and credible with regards to his contention that he witnessed a plane crashing.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's testimony as to his experiences and his symptoms from then are sufficient to establish in-service incurrence of the events he described.  Therefore, Hickson element (2) is met. 

Turning to crucial Hickson element (3), nexus, the Board notes that the August 2012 VA examiner concluded that the Veteran's symptoms were considered to be related to the Veteran's physical impairments, including breaking his back in 1992, as opposed to his military service. 

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current major depressive disorder and service or the Board acknowledges that lay persons are competent to testify as to observations. Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current major depressive disorder and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As noted above, the August 2012 VA opinion is considered probative and carries significant weight as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached, including the opinion that the Veteran's current psychiatric disorder was more likely than not due to disabilities incurred after service, including breaking his back in 1992.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2015) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for ischemic heart disease is reopened.

Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange Exposure, is denied.

Entitlement to service connection for ischemic heart disease (originally claimed as a heart condition), to include as due to Agent Orange exposure, is denied. 

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and ischemic heart disease, is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied. 




		
	BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


